Citation Nr: 0307489	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  99-11 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for right eye blindness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from March 
3, 1953 to April 8, 1953.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a November 1997 
rating decision by the Houston, Texas, Regional Office (RO) 
of the Department of Veterans Appeals (VA), which declined to 
reopen a previously denied claim.  It appears from an April 
2002 supplemental statement of the case that that RO 
subsequently reopened the claim of service connection for a 
right eye disability and then denied the claim on the merits.


FINDING OF FACT

The veteran's right eye blindness existed prior to his entry 
into service and did not increase in severity during service. 


CONCLUSION OF LAW

Right eye blindness was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), was 
enacted on November 9, 2000.  Regulations implementing the 
VCAA have now been promulgated.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Here the Board finds that there has been substantial 
compliance with the mandates of the VCAA and implementing 
regulations.  The record includes affidavits from friends, 
family, and employers, and service department responses to 
repeated VA inquiries for service medical records.  The 
appellant has been notified of the applicable laws and 
regulations.  The rating decision, the statement of the case, 
and the supplemental statements of the case have informed him 
what he needs to establish entitlement to the benefit sought 
and what evidence VA has obtained.  The appellant was 
specifically notified of the provisions of the VCAA in March 
and December 2001 correspondence, which specified his 
responsibilities in obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Although the RO apparently found in April 2002 that new and 
material evidence had been submitted, as the claim was 
considered on the merits without discussion of the threshold 
issue, the Board is required to consider the new and material 
question in order to establish jurisdiction over the claim.  
The RO's determination on the issue is not controlling.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Here, 
the Board agrees that new and material evidence has been 
submitted.  The affidavits of the veteran's family and other 
individuals were not of record at the time of the prior 1981 
decision, and all of these statements attest to the fact that 
the veteran was blind when he returned from service.  
Further, orders relating to the reasons for the veteran's 
separation have recently been obtained.  This evidence bears 
directly and substantially on the issue of service 
connection.

Factual Background

The veteran's service medical records are unavailable due to 
the 1973 fire at the National Personnel Records Center.  
Efforts to reconstruct those records from alternative sources 
have been unsuccessful.  However, the RO did obtain an 
extract of April 1953 orders assigning the veteran to a 
separation center.  The authority for separation was listed 
as "A R 615-365 PETS; SR 600-450-10 EPTS," which indicates 
that the veteran was separated prior to the expiration of his 
term of service (PETS) due to a condition which existed prior 
to service (EPTS).

The veteran submitted statements in December 1980 and January 
1981 from a former employer, co-workers, and friends which 
stated that he was blind in his right eye in 1953 or 1954.

In July 1997, the veteran submitted numerous duplicate 
affidavits from family members which stated that upon his 
discharge from the Army in 1953, the veteran was blind in his 
right eye.

The veteran has also submitted numerous statements to the 
effect that he was informed by doctors in April 1953 that he 
was blind in his right eye, and he was then discharged from 
service.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of this case it should be noted that a veteran 
who served during a period of war or during peacetime service 
after December 31, 1946, is presumed in sound condition 
except for defects noted when examined and accepted for 
service, or where clear and unmistakable evidence (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

Unfortunately, the veteran's service medical records were 
apparently destroyed in a 1973 fire at the National Personnel 
Records Center.  However, the RO was able to obtain a copy of 
an April 1953 special order documenting that the veteran to 
be separated from service under authority of AR 615-365 PETS; 
SR 600-450-10 EPTS.  The Board notes that the abbreviation 
"EPTS" is routinely used to refer to disorders which 
existed prior to service.  Moreover, the RO was able to 
obtain a copy of AR 615-365 which appears to authorize 
separation of individuals with a physical or mental defect or 
disability when it has been established clearly by proper 
medical authority that the defect or disability existed prior 
to entrance into service and was not aggravated during 
service.  This appears to be the only service record dealing 
with the reason for the veteran's discharge from service.  

After reviewing the above-cited evidence, the Board believes 
that such evidence must be viewed as showing that military 
medical personnel determined that the disorder preexisted 
service and was not aggravated by the veteran's short period 
of service.  While the exact disorder is not referred to in 
the April 1953 special order, the veteran has reported that 
the reason for the separation was his right eye blindness.  
The Board believes that a presumption of regularity arises 
that the military issued the April 1953 order in compliance 
with the pertinent Army regulation; that is, that proper 
medical authority determined that the veteran's right eye 
blindness existed prior to entrance into service and was not 
aggravated during service.  See generally Saylock v. 
Derwinski, 3 Vet. App. 394 (1992).  

The Board believes it notable and of particular significance 
in this case that it does not appear that the veteran has 
ever denied that his right eye blindness preexisted service, 
nor has he alleged that he suffered an actual injury to the 
right eye during service which resulted in blindness.  At no 
time has the veteran alleged that he had sight in his right 
eye upon entry into service.  He has merely stated that he 
was blind, not that he went blind, while in service.  The 
veteran has never alleged any injury in service, merely a 
diagnosis of right eye blindness.  Similarly, the affidavits 
from his friends, family, and employer appear to be carefully 
worded say only that the veteran was blind in one eye upon 
his return from the service.  None of these statements attest 
to the veteran's visual acuity prior to service.  It would 
appear that the nature of the veteran's right eye disorder 
prior to service was deliberately avoided in all of the 
veteran's statements and the statements of others submitted 
on his behalf. 

At this point the Board notes again that the veteran's actual 
service medical records, including the report of any entrance 
examination, are not available.  In such cases, it would 
appear that the presumption of soundness at entrance to 
service "only attaches where there has been an induction 
examination in which the later complained-disability was not 
detected."  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); 
but see Doran v. Brown, 6 Vet.App. 283 (1994).  If so, then 
the presumption of soundness would not be not applicable in 
this case since there is no report of entrance examination.  
However, in this case there may have been an entrance 
examination, but the report of that examination was destroyed 
in the 1973 fire.  Therefore, it may be argued that the 
presumption of soundness is applicable.  At any rate, based 
on the facts of this case the Board would find that the 
presumption has been rebutted.  The April 1953 special order 
is the only evidence of record which addresses in any manner 
the question of whether the right eye blindness existed prior 
to service.  This item of evidence, when read in connection 
with the pertinent Army regulation which authorized the 
veteran's separation from service, supports a finding that 
military medical personnel determined that the disorder 
preexisted service and was not aggravated by service.  This 
item of evidence is an official military record created 
contemporaneously with the veteran's period of service.  
While it does not set forth any medical findings in detail, 
it nevertheless documents the ultimate findings of trained 
medical personnel during the veteran's period of service; 
that is, that the disorder preexisted service and was not 
aggravated by service.  When considered in view of the other 
evidence of record which is significant for a complete 
absence of any mention as to whether the right eye blindness 
preexisted service or not, under the particular circumstances 
of this case the Board would view the April 1953 special 
order as clear and unmistakable evidence to rebut the 
presumption of soundness.  

In reaching the above determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of equipoise of the positive evidence with the 
negative evidence to permit a favorable determination. 


ORDER

The appeal is denied.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

